Dear Mr. Coreil:
You advise that the recently elected chief of police in the City of Ville Platte holds two part-time jobs, as indicated: (1) as the security administrator for the housing authority for the City of Ville Platte, and (2) as handyman for the Evangeline Parish Solid Waste Commission.
We direct your attention to the provisions of R.S. 42:63(D), which state:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall  hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
The foregoing statute prohibits an elected official from holding employment in the same political subdivision in which he holds elected office. R.S. 42:62(9) defines political subdivision as:
  (9) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. In addition for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
Thus, the chief of police is prohibited from holding employment as a municipal employee of the housing authority; however, he is not prohibited from holding part-time employment as handyman for the parish waste commission, as the parish and the municipality are separate political subdivisions.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY: _____________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
  KLK:arg